NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 27 April 2022.  
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Method of Color Mapping of Oligochromatic Patterns.
Claims 13–19 are allowed. Claims 13 and 14 are independent claim. Claims 15–17 depend on claim 14.
The Non-Final Rejection (09 February 2022) indicated that claims 12–19 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended claims 13 and 14 by rewriting it in independent form and include all the limitations of the base claim and any intervening claims. Accordingly, Claim 13 and 14 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 13 and 14.  
Claims 13 and 14 recites the following specific features as shown in the excerpt below:
  [13] “determining an image-gamut of said oligochromatic pattern in an N-dimensional device independent color system, wherein N > 1 and said image-gamut comprises color values of said oligochromatic pattern;
determining a skeleton of said image-gamut;
performing an adaptation of said skeleton, the adaptation comprising a set of N-dimensional transformation steps in said N-dimensional device independent color system:
determining, for points of said skeleton, a path in said N-dimensional device independent color system that corresponds to said adaptation; and
mapping said color values of said oligochromatic pattern along said determined path,
wherein the oligochromatic pattern is a wood pattern, wherein the step of determining the skeleton comprises determining a plurality of points forming said skeleton, and wherein said plurality of points are determined by:
selecting a straight line in the N-dimensional device independent color system;
selecting a range along said selected straight line;
selecting a sub-image-gamut of said image-gamut; wherein said sub-image-gamut comprises color values of which a projection towards said selected straight line belongs to said range; and
selecting a color value in said sub-image-gamut as a point of said skeleton.” 
[14] “determining an image-gamut of said oligochromatic pattern in an N-dimensional device independent color system, wherein N > 1 and said image-gamut comprises color values of said oligochromatic pattern; 
determining a skeleton of said image-gamut;
performing an adaptation of said skeleton, the adaptation comprising a set of N-dimensional transformation steps in said N-dimensional device independent color system:
determining, for points of said skeleton, a path in said N-dimensional device independent color system that corresponds to said adaptation: and
mapping said color values of said oligochromatic pattern along said determined path,
wherein the oligochromatic pattern is a wood pattern, the step of determining the skeleton comprises determining a plurality of points forming said skeleton, and said plurality of points are determined by:
selecting a straight line in the N-dimensional device independent color system;
selecting a range along said selected straight line;
selecting a sub-image-gamut of said image-gamut, wherein said sub-image-gamut comprises color values of which a projection towards said selected straight line belongs to said range; and
selecting a balance point in said sub-image-gamut as a point of said skeleton.” 
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Van de Capelle et al.  (5,268,754), Kalwa et al. (2015/0306888), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 13 and 14 are allowable over the prior art of record. It follows that claims 15–19 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Pervan et al. (2017/0232761)
Describes a method of forming a digital print on a surface (2) by applying powder of dry ink (15) including colourants (7) on the surface, bonding a part of the dry ink (15) powder to the surface (2) by a digital heating print head (80) such that the digital print is formed by the bonded dry ink colourants (7) and removing non-bonded dry ink (15) from the surface (2). 
De Mondt et al. (2016/0193857)
Describes a method for manufacturing decorative surfaces includes the steps of inkjet printing a colour pattern with one or more aqueous inkjet inks including a polyurethane based latex binder; impregnating a paper substrate with a thermosetting resin; and heat pressing the thermosetting resin impregnated paper substrate carrying the inkjet printed colour pattern into a decorative surface.
Kobashi (2015/0077449)
Describes a printing apparatus includes a first processing section configured to convert input values that are specified for each pixel in image data into amounts of ink for inks of each color, and a second processing section configured to generate half tone data from the image data that is converted. The second processing section is further configured to convert an amount of ink for a first ink, which is in a range of a first amount of ink where it is easy for density unevenness to be generated, into an amount of ink for the first ink and an amount of ink for a second ink that is the same color as the first ink and has a high brightness compared to the first ink. An increase in the amount of the first ink that is set in the range of the first amount of ink is large. 

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672